Case: 12-15680       Date Filed: 10/01/2013      Page: 1 of 41


                                                                                 [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 12-15680
                              ________________________

                      D.C. Docket No. 2:10-cv-00014-LGW-JEG



DEFENDERS OF WILDLIFE, et al.,

                            Plaintiffs/Appellants,
versus

UNITED STATES DEPARTMENT OF THE NAVY, et al.,

                            Defendants/Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                     (October 1, 2013)

Before TJOFLAT and WILSON, Circuit Judges, and COOGLER, * District Judge.

COOGLER, District Judge:

I.       INTRODUCTION

         *
       Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
              Case: 12-15680    Date Filed: 10/01/2013   Page: 2 of 41


      Appellants, Defenders of Wildlife, the Humane Society of the United States,

Whale and Dolphin Conservation Society, Natural Resources Defense Council,

Center for a Sustainable Coast, Florida Wildlife Federation, South Carolina

Coastal Conservation League, North Carolina Wildlife Federation, Animal Welfare

Institute, Ocean Mammal Institute, Citizens Opposing Active Sonar Threats, and

Cetacean Society International (hereinafter, “Appellants”), appeal the district

court’s grant of summary judgment in favor of Appellees, the United States

Department of the Navy, Secretary of the Navy, National Oceanic and

Atmospheric Administration, National Marine Fisheries Service, and Secretary,

United States Department of Commerce. In this appeal, Appellants challenge the

United States Department of the Navy’s (“the Navy’s”) decision to install and

operate an instrumented Undersea Warfare Training Range (“USWTR” or “the

range”) fifty nautical miles offshore of the Florida/Georgia border in waters

adjacent to the only known calving grounds of the endangered North Atlantic right

whale, and the National Marine Fisheries Service’s (“NMFS’s”) biological opinion

assessing the impacts of the USWTR on threatened and endangered species. This

action is predicated on alleged violations of the National Environmental Policy

Act, 42 U.S.C. §§ 4321 et seq. (“NEPA”), the Endangered Species Act, 16 U.S.C.

§§ 1531 et seq. (“ESA”), and the Administrative Procedure Act, 5 U.S.C. §§ 701-




                                          2
              Case: 12-15680    Date Filed: 10/01/2013    Page: 3 of 41


706 (“APA”), in analyzing and approving the USWTR. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we AFFIRM.

II.   BACKGROUND

      A. The Navy’s Need for the USWTR

      The Navy has used instrumented undersea ranges to train its personnel since

the 1960s. These ranges allow shore-based operators to evaluate the performance

of the participants and to provide feedback in both real time and later replays of the

exercises. In 1996, the Navy published a Notice of Intent to build such a range

somewhere in the Atlantic to more effectively train its personnel in shallow-water

anti-submarine warfare. Training in shallow water is important because the

Navy’s Atlantic fleet is deployed to many shallow-water environments worldwide,

and this range would be the first designed especially for shallow-water training.

      B. The National Environmental Policy Act

      The Navy then began the process of complying with its statutory mandates,

including the two environmental statutes relevant here, NEPA and the ESA.

NEPA was designed to infuse environmental considerations into government

decision-making. See 40 C.F.R. § 1501.1 (explaining NEPA’s purpose). See also

Wilderness Watch & Pub. Emps. for Envtl. Responsibility v. Mainella, 375 F.3d

1085, 1094 (11th Cir. 2004) (“NEPA essentially forces federal agencies to

document the potential environmental impacts of significant decisions before they


                                          3
              Case: 12-15680    Date Filed: 10/01/2013   Page: 4 of 41


are made, thereby ensuring that environmental issues are considered by the agency

and that important information is made available to the larger audience that may

help to make the decision or will be affected by it.”) (citing Robertson v. Methow

Valley Citizens Council, 490 U.S. 332, 349, 109 S. Ct. 1835, 1845, 104 L.Ed.2d

351 (1989)). “NEPA imposes procedural requirements rather than substantive

results, and so long as an agency has taken a ‘hard look’ at the environmental

consequences, a reviewing court may not impose its preferred outcome on the

agency.” Wilderness Watch, 375 F.3d at 1094 (citing Fund for Animals, Inc. v.

Rice, 85 F.3d 535, 546 (11th Cir. 1996)).

      To ensure a well-considered decision, NEPA requires that when a federal

agency proposes a “major Federal action[] significantly affecting the quality of the

human environment,” it must prepare and file an environmental impact statement

(“EIS”) that examines the environmental impact or impacts of the proposed action,

compares the action to other alternatives, and discusses means to mitigate any

adverse environmental impacts. 42 U.S.C. § 4332(C). Preparing an EIS requires

several steps, the first of which is determining whether one is needed. If the

agency finds, based on a less formal “environmental assessment,” that the

proposed action will not significantly affect the environment, the agency is

permitted to issue a “Finding of No Significant Impact” in lieu of an EIS. 40

C.F.R. §§ 1501.4, 1508.9, 1508.13. However, when an EIS is required, the federal


                                            4
              Case: 12-15680     Date Filed: 10/01/2013    Page: 5 of 41


agency first prepares a draft EIS and solicits public comments. Id. § 1503.1. The

agency must then “assess and consider” the comments in drafting the final EIS and

publish a notice of availability of the final EIS in the Federal Register. Id. §§

1503.4, 1506.10(b). When the agency makes its final decision regarding the

proposed action and alternatives discussed in the final EIS, the agency prepares “a

concise public record of decision” identifying the agency’s action and the

alternatives it considered. Id. § 1505.2. The record of decision (“ROD”) states

what the decision was, identifies all alternatives considered by the agency, and

states whether all practicable means to avoid or minimize environmental harm

from the alternative selected have been adopted, and if not, why not. Id. After

issuing the ROD, the agency is then authorized to implement its decision. Id. §

1506.1.

      C. The Navy’s NEPA Compliance

      The Navy originally considered four alternative sites for the range: the Gulf

of Maine, near Wallops Island, Virginia, off the coast of North Carolina, and

offshore of Charleston, South Carolina. Pursuant to NEPA, the Navy released a

draft EIS in 2005 proposing to build the USWTR off the coast of North Carolina

but then issued a revised draft EIS three years later, changing the proposed range

site to fifty nautical miles offshore of Jacksonville, Florida, in a Navy training area

known as the Jacksonville Operating Area. Several factors prompted the Navy’s


                                           5
              Case: 12-15680    Date Filed: 10/01/2013    Page: 6 of 41


decision to relocate the proposed site for the range. The Navy had closed the

Naval Air Station in Brunswick, Maine and had relocated several maritime aircraft

squadrons to Naval Air Station Jacksonville in 2005, with the result that five fleet

squadrons, one fleet replacement squadron, and all of the East Coast anti-

submarine warfare helicopters were then based at either Naval Air Station

Jacksonville or Naval Station Mayport. Further, Florida has been a fleet

concentration area since before World War II and has one of the largest Atlantic

fleet assemblages of ships, aircraft and personnel.

      The Navy concluded that co-locating the range facility in the same area as

the primary user represented the greatest efficiency in applying limited resources to

support training. The Navy also concluded that locating the proposed range in the

Jacksonville Operating Area would provide the required shallow-water

environment and would be available for training given the climate. Finally, the

Navy has conducted anti-submarine warfare training in the Jacksonville Operating

Area for more than sixty years with its training there already the subject of

previous comprehensive environmental review and analyses pursuant to NEPA and

the ESA.

      After soliciting and receiving public comment on the revised draft EIS, the

Navy issued its final EIS in 2009 for the installation and operation of the range at

the Jacksonville Operating Area. The range will consist of undersea, fiber optic


                                          6
               Case: 12-15680    Date Filed: 10/01/2013    Page: 7 of 41


telecommunications cables and up to 300 nodes over a 500-square-nautical-mile

area of ocean. The nodes will transmit and receive acoustic signals from ships and

submarines operating within the range, thus allowing the position of exercise

participants to be determined and stored electronically for real-time feedback and

future evaluation. The latest projections are that construction will begin in fiscal

year 2014, with the range partially functional in 2018 and fully operational in

2023.

        The Navy’s final EIS fully analyzed the environmental impacts of both

constructing and operating the range. In analyzing the impacts of constructing the

range, the Navy took a hard look at that portion of the critical habitat for the North

Atlantic right whale, an endangered species, which is located off the coast of

Florida, 35 nautical miles inshore of the proposed range. Only 300 to 400 North

Atlantic right whales remain, and each fall, females return to the waters off

Georgia and Florida to give birth to their calves before migrating north to their

feeding grounds in the spring. Because the area offshore Georgia and Florida is

the species’ only known calving ground, regulations have been adopted in adjacent

waters to protect right whales from threats of fishing gear entanglement and ship

collisions. The Navy’s EIS noted that the only construction that will take place in

the right whale’s critical habitat is installation of the trunk cable connecting the

range with the onshore cable termination facility at Mayport. Cable installation


                                           7
               Case: 12-15680       Date Filed: 10/01/2013       Page: 8 of 41


will be suspended during the right whale calving season, and the trunk cable will

be buried. The Navy thus concluded that any impacts of constructing the range

will be minimal, and none of the Navy’s analyses of that part of the range project is

challenged in this appeal.

       The EIS also fully analyzed the expected impacts of operating the range for

anti-submarine warfare training when deciding when and where to build it. A wide

range of ships, submarines, and aircraft that already conduct anti-submarine

warfare training in the Jacksonville Operating Area will be the users of the range.

The most frequent expected users of the range will be Navy helicopters and aircraft

based in Mayport and Jacksonville, not submarines or surface vessels. The Navy

analyzed the expected environmental impacts of the 470 exercises expected to

occur annually on the range, including the impacts to endangered and threatened

species such as right whales and various species of sea turtles.

       The Navy examined the risks of operating the range at each of the four

alternative sites studied, 1 including the impacts from ship strikes, entanglements,

and the use of sonar. The Navy’s analysis of the impacts from operations was

informed by its previous analyses of the impacts of its ongoing anti-submarine

warfare training in the Jacksonville Operating Area. For example, with respect to

       1
         Specifically, the Navy compared the Jacksonville Operating Area location with sites off
the coast of South Carolina, off the coast of North Carolina, and off the coast of Virginia. The
Maine location that was originally proposed was abandoned after the Navy closed its air station
there.
                                               8
              Case: 12-15680      Date Filed: 10/01/2013     Page: 9 of 41


ship strikes, the Navy determined that because the range will be used by vessels

and aircraft that already conduct anti-submarine warfare training in the

Jacksonville Operating Area, the range is not expected to increase ship traffic in

the area, including traffic across right whale habitat. Appellants do not challenge

these substantive conclusions in the Navy’s EIS in this appeal.

      D. The Endangered Species Act

      In addition to submitting its EIS pursuant to NEPA, the Navy also was

required to comply with the ESA in planning for the USWTR. The policy of

Congress in enacting the ESA was to ensure “that all Federal departments and

agencies . . . seek to conserve endangered species and threatened species . . .” 16

U.S.C. § 1531(c)(1). See also Tenn. Valley Auth. v. Hill, 437 U.S. 153, 184, 98 S.

Ct. 2279, 2297, 57 L.Ed.2d 117 (1978) (“The plain intent of Congress in enacting

this statute was to halt and reverse the trend toward species extinction, whatever

the cost.”). In accordance with this policy, the ESA provides for the listing of

species as threatened or endangered and the designation of their critical habitat. 16

U.S.C. § 1533. The Secretary of Commerce has responsibility for listed marine

species (including marine mammals and sea turtles when in the marine

environment) and administers the ESA through the NMFS, while the Secretary of

the Interior is responsible for listed terrestrial species, inland fish species, and




                                            9
             Case: 12-15680      Date Filed: 10/01/2013    Page: 10 of 41


manatees, and administers the ESA through the U.S. Fish and Wildlife Service

(“FWS”). Id. §§ 1532(15), 1533(c); 50 C.F.R. §§ 17.11, 402.01(b).

      The ESA protects listed species in several ways. Section 9 establishes a

prohibition on the “taking” of any member of a listed endangered or threatened

species. 16 U.S.C. § 1538(a)(1)(B). The ESA defines the term “take” broadly, as

“to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to

attempt to engage in any such conduct.” Id. § 1532(19). Section 7 of the ESA

directs federal agencies to “insure that any action authorized, funded, or carried out

by such agency . . . is not likely to jeopardize the continued existence of any

endangered species or threatened species” or destroy critical habitat. Id. §

1536(a)(2). To comply with this provision, the ESA requires that a federal agency

consult with the appropriate expert agency, either the NMFS or the FWS, under

certain circumstances. In determining whether formal consultation with the FWS

or NMFS is necessary, the federal agency first prepares a biological assessment to

evaluate the potential effects of its proposed action “on listed and proposed species

and designated and proposed critical habitat and determine whether any such

species or habitat are likely to be adversely affected by the action . . . .” 50 C.F.R.

§ 402.12(a). If the biological assessment determines that an action “may affect” a

listed species or critical habitat, formal consultation is required. Id. § 402.14(a).

Formal consultation is not required when the biological assessment determines that


                                           10
              Case: 12-15680     Date Filed: 10/01/2013     Page: 11 of 41


the proposed action is not likely to adversely affect any listed species or critical

habitat. Id. § 402.14(b)(1).

      If formal consultation is necessary, the NMFS or the FWS is then

responsible for formulating a “biological opinion as to whether the action, taken

together with cumulative effects, is likely to jeopardize the continued existence of

listed species or result in the destruction or adverse modification of critical

habitat.” Id. § 402.14(g)(4). The biological opinion must include a “detailed

discussion of the effects of the action on listed species or critical habitat” in

addition to the expert agency’s ultimate opinion on jeopardy. Id. § 402.14(h)(2).

In preparing the biological opinion, the NMFS or the FWS is to use “the best

scientific and commercial data available.” 16 U.S.C. § 1536(a)(2); 50 C.F.R. §

402.14(g)(8). If the NMFS or the FWS concludes the action is likely to jeopardize

the continued existence of listed species, it must suggest “reasonable and prudent

alternatives” which can be taken by the federal agency to ensure that its action

does not jeopardize the continued existence of the species. 16 U.S.C. §

1536(b)(3)(A).

      In 1982, the ESA was amended “to resolve the situation in which a federal

agency . . . has been advised that the proposed action will not violate Section

7(a)(2) of the Act [i.e., the prohibition on jeopardizing the continued existence of

listed species] but . . . will result in the taking of some species incidental to that


                                            11
                Case: 12-15680   Date Filed: 10/01/2013   Page: 12 of 41


action.” H.R. Rep. No. 97-567 at 26 (1982), reprinted in 1982 U.S.C.C.A.N. 2807,

2826. In that situation, the NMFS’s or the FWS’s biological opinion must include

an incidental take statement specifying the amount or extent of anticipated take.

16 U.S.C. § 1536(b)(4); 50 C.F.R. § 402.14(i). The incidental take statement must

discuss reasonable and prudent measures necessary or appropriate to minimize the

impact of the incidental take. 16 U.S.C. § 1536(b)(4). The incidental take

statement thus provides an exception to the ESA’s take prohibition; as any take in

compliance with the terms and conditions of an incidental take statement is lawful.

Id. § 1536(o)(2). If the NMFS or the FWS decides that no take is likely from the

implementation of a proposed federal action, no incidental take statement is

required in the biological opinion. Ariz. Cattle Growers’ Ass’n v. U.S. Fish &

Wildlife, 273 F.3d 1229, 1240 (9th Cir. 2001) (“Absent an actual or prospective

taking under Section 9, there is no ‘situation’ that requires a Section 7 safe harbor

provision.”).

      Where a proposed action is likely to result in take of listed marine mammals,

such as right whales in this case, the NMFS is prohibited from issuing an incidental

take statement until the incidental take has first been authorized under the Marine

Mammal Protection Act (“MMPA”). 16 U.S.C. § 1536(b)(4)(C) (“If after

consultation under subsection (a)(2) of this section, the Secretary concludes that if

an endangered species or threatened species of a marine mammal is involved, the


                                          12
             Case: 12-15680     Date Filed: 10/01/2013    Page: 13 of 41


taking is authorized pursuant to section 1371(a)(5) of this title; the Secretary shall

provide the Federal agency and the applicant concerned, if any, with a written

[incidental take statement] . . . .”). In relevant part, the MMPA generally prohibits

the take of listed marine mammals but provides for several exceptions to the

general take prohibition, including “incidental, but not intentional” take of “small

numbers” of marine mammals by persons “engage[d] in a specified activity”

during periods of “not more than five consecutive years.” Id. § 1371(a)(5)(A).

Any incidental take statement for listed marine mammals must also include the

mitigation measures prescribed by the MMPA take authorization. Id. §

1536(b)(4)(C)(iii).

      E. The Navy’s and the NMFS’s ESA Compliance

      To comply with Section 7(a)(2) of the ESA, the Navy prepared a biological

assessment and initiated formal consultation with the NMFS about the impacts to

endangered species of installing and operating the USWTR. The NMFS then

issued a biological opinion on July 28, 2009, concluding that installation of the

USWTR is not likely to adversely affect listed species, and that while expected

operations on the USWTR are likely to adversely affect listed species, including

some species of sea turtles and ESA-listed marine mammals such as right whales,

expected operations are not likely to jeopardize their continued existence or




                                          13
               Case: 12-15680       Date Filed: 10/01/2013     Page: 14 of 41


destroy or adversely modify their critical habitat. See AR001731-001967. 2

Because USWTR operations are likely to adversely affect listed species and some

take is expected to occur during operations, the Navy must obtain an incidental

take statement from the NMFS prior to commencing operations on the USWTR in

order to avoid potential take liability under Section 9 of the ESA. See 16 U.S.C. §

1536(b)(4); 50 C.F.R. § 402.14(i). However, the NMFS explained in the

biological opinion that the document does not include an incidental take statement

for the operations phase of the USWTR at this point because the ESA requires that

the take of listed marine mammals must first be authorized under the MMPA

before an incidental take statement may be issued, and any such MMPA take

authorization issued in 2009, which is only effective for five year periods, would

expire before operations ever commenced. See AR001731. See also 16 U.S.C. §

1536(b)(4)(C). Because the NMFS’s proposed issuance of any MMPA take

authorization would thus trigger a new consultation under ESA Section 7(a)(2), the

biological opinion states, “If and when such regulations or authorizations are

issued, the [NMFS] will prepare a new biological opinion to include an incidental

take statement for the endangered and threatened species that have been considered

in [the biological opinion] as appropriate.” AR001930.




      2
          “AR______” refers to the NMFS’s Administrative Record for its Biological Opinion.
                                              14
                 Case: 12-15680      Date Filed: 10/01/2013     Page: 15 of 41


       Based on the Navy’s final EIS and the NMFS’s biological opinion, the Navy

announced its decision to construct the USWTR at the Jacksonville site in a July

31, 2009 ROD, stating that construction is expected to take at least five years to

complete and thus operations are not anticipated to occur until at least 2014. See

DON185885.3 The ROD made a final decision only regarding “a portion of the

proposed action, a decision to move forward with installation of the USWTR.” Id.

Because no take is expected to occur during range construction, and due to the

“anticipated four-to five-year period between now and completion of installation

and the five-year limit on the period of NMFS’ MMPA rulemaking,” the ROD

explains that “a MMPA rule related to training would likely expire before training

could commence.” Id. The ROD continues: “Therefore Navy and NMFS[] have

determined that their resources would be better utilized by the Navy delaying its

application for appropriate take authorizations under the MMPA and ESA until the

Navy has identified with greater specificity the time period for commencement of

training on the USWTR.” Id. As a result, the Navy authorized construction of the

range in the ROD, but it deferred authorization of operations on the range until

closer in time to those operations occurring and until the requisite MMPA take

authorization has been obtained, which could potentially impose conditions on

activities.


       3
           “DON______” refers to the Navy’s Administrative Record for its Record of Decision.
                                               15
             Case: 12-15680     Date Filed: 10/01/2013    Page: 16 of 41


III. PROCEDURAL HISTORY

      Appellants filed this case on January 28, 2010, in the United States District

Court for the Southern District of Georgia, challenging the Navy’s EIS and ROD

and the NMFS’s biological opinion as arbitrary and capricious under the APA

because, they claimed, the agencies had failed to comply with various requirements

of NEPA and the ESA. The parties filed cross motions for summary judgment on

all claims. The district court held a hearing on the motions on March 15, 2012.

On September 6, 2012, the district court denied Appellants’ motion for summary

judgment and granted summary judgment to all defendants, concluding that the

Navy and the NMFS complied fully with NEPA, the ESA, and the APA. Shortly

after the district court’s ruling, the Navy signed a contract to begin construction of

the USWTR. Appellants now appeal the district court’s grant of summary

judgment, narrowing their arguments on appeal to the following three claims: 1)

the Navy violated NEPA and its implementing regulations by signing a contract for

construction of the USWTR prior to signing an ROD to operate the USWTR; 2)

the NMFS violated the ESA and the APA by issuing a biological opinion that

failed to “meaningfully” analyze impacts from operations on the USWTR; and 3)

the NMFS violated the ESA and the APA by failing to include in its biological

opinion a required incidental take statement predicting, assessing the impact of,

and taking measures to minimize the impact of incidental take of threatened and


                                          16
             Case: 12-15680     Date Filed: 10/01/2013    Page: 17 of 41


endangered species that is expected to occur in connection with operation of the

USWTR.

IV.   STANDARD OF REVIEW

      We review the district court’s grant of summary judgment de novo and use

the same standard of review utilized by the district court. Miccosukee Tribe of

Indians of Florida v. United States, 566 F.3d 1257, 1264 (11th Cir. 2009). The

Navy’s ROD and the NMFS’s biological opinion are final agency actions subject

to judicial review under the APA, 5 U.S.C. §§ 701-706. See id. Specifically, the

standard under the APA is whether the agency’s action is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §

706(2)(A). The arbitrary and capricious standard is “exceedingly deferential.”

Fund for Animals, Inc., 85 F.3d at 541. “We are not authorized to substitute our

judgment for the agency’s as long as its conclusions are rational.” Miccosukee

Tribe of Indians, 566 F.3d at 1264 (citing Sierra Club v. Van Antwerp, 526 F.3d

1353, 1360 (11th Cir. 2008)). “The court’s role is to ensure that the agency came

to a rational conclusion, ‘not to conduct its own investigation and substitute its

own judgment for the administrative agency’s decision.’” Van Antwerp, 526 F.3d

at 1360 (quoting Pres. Endangered Areas of Cobb’s History, Inc. (“PEACH”) v.

U.S. Army Corps of Eng’rs, 87 F.3d 1242, 1246 (11th Cir. 1996)). However, an

agency action may be found arbitrary and capricious:


                                          17
             Case: 12-15680    Date Filed: 10/01/2013    Page: 18 of 41


            where the agency has relied on factors which Congress
            has not intended it to consider, entirely failed to consider
            an important aspect of the problem, offered an
            explanation for its decision that runs counter to the
            evidence before the agency, or is so implausible that it
            could not be ascribed to a difference in view or the
            product of agency expertise.

Miccosukee Tribe of Indians, 566 F.3d at 1264 (quoting Alabama–Tombigbee

Rivers Coal. v. Kempthorne, 477 F.3d 1250, 1254 (11th Cir. 2007)).

V.    DISCUSSION

      A. Appellants’ NEPA Claim

      Appellants confine their NEPA claim on appeal to the argument that the

Navy violated 40 C.F.R. § 1506.1(a) by signing a contract for construction of the

USWTR before it has issued an ROD for operations on the USWTR. Appellants

make this argument even though the Navy had issued an ROD for its construction

of the USWTR. Section 1506.1(a) forbids an agency from taking certain actions

before the issuance of its ROD, as follows:

            (a) Until an agency issues a record of decision as
            provided in § 1505.2 (except as provided in paragraph (c)
            of this section), no action concerning the proposal shall
            be taken which would:

            (1)    Have an adverse environmental impact; or

            (2)    Limit the choice of reasonable alternatives.

40 C.F.R. § 1506.1(a).



                                         18
               Case: 12-15680       Date Filed: 10/01/2013       Page: 19 of 41


       Under the plain language of Section 1506.1(a), Appellants’ argument fails.

The action taken by the Navy that Appellants challenge as violative of Section

1506.1(a)—signing a contract for construction of the USWTR— did not occur

before the Navy signed an ROD concerning that construction, but after, and

Section 1506.1(a) only precludes agency action taken before the agency signs an

ROD. Although Appellants challenged the Navy’s EIS before the district court,4

they no longer dispute that the EIS fully analyzed the environmental impacts of

both installation and future operations on the USWTR, including ruling out

alternative sites for the range. Having issued an ROD deciding to construct the

USWTR, the decision to proceed with the very construction authorized by the

ROD could not have violated Section 1506.1(a), which only prohibits actions taken

before signing an ROD.

       Yet, Appellants take issue with the fact that the ROD only authorized half of

the entire proposal for the range. Indeed, the ROD states that “[a]t this time the

Navy is implementing only a portion of the proposed action, a decision to move

forward with installation of the USWTR.” DON185885. The ROD further states


       4
          Before the district court, Appellants claimed that the Navy’s EIS failed to take a hard
look at the environmental impacts of constructing and operating the USWTR and that the
analysis was impermissibly segmented in violation of 40 C.F.R. § 1508.25(a)(1) because it only
considered the installation phase of the USWTR and not the operations phase. Section
1508.25(a)(1) addresses the scope of an EIS and requires connected actions, which are defined as
those that are “closely related,” to be discussed in the same EIS. 40 C.F.R. § 1508.25(a)(1). The
district court held that the Navy’s EIS was not impermissibly segmented, and Appellants do not
renew their segmentation argument on appeal.
                                               19
             Case: 12-15680    Date Filed: 10/01/2013   Page: 20 of 41


that any “decision to implement training” at the USWTR “will be based on the

updated analysis of environmental effects in a future [EIS] in conjunction with

appropriate coordination and consultation with the [NMFS] and after compliance

with applicable laws and executive orders including the [MMPA], the [ESA], the

[NEPA] and the Coastal Zone Management Act (CZMA) as they relate to the

operation of the proposed USWTR.” Id. The Navy has stated that it will prepare a

second ROD that specifically authorizes operations based on updated

environmental data, prior to operations ever commencing on the USWTR.

      In Appellants’ view, the Navy prejudiced its future decision to approve

operations on the USWTR by proceeding with the $127 million construction of the

USWTR prior to an ROD approving operations. Once construction starts,

Appellants argue, the Navy’s future NEPA process will become nothing more than

an attempt to “rationalize or justify decisions already made.” Andrus v. Sierra

Club, 442 U.S. 347, 351 n.3, 99 S. Ct. 2335, 2338 n.3, 60 L.Ed.2d 943 (1979). But

Appellants have presented no authority mandating that an agency must authorize

all stages of a project in one ROD. Indeed, the EIS is “[a]t the heart of NEPA,”

Dept. of Transp. v. Pub. Cit., 541 U.S. 752, 757, 124 S. Ct. 2204, 2209, 159

L.Ed.2d 60 (2004), rather than the ROD, which is merely a means of documenting

the agency’s final decision on a proposed action that required an EIS. While a

fundamental NEPA principle is that connected actions be analyzed together in one


                                        20
              Case: 12-15680       Date Filed: 10/01/2013      Page: 21 of 41


EIS, see 40 C.F.R. § 1508.25(a), Appellants have conceded that the Navy’s EIS

analyzed both phases of the USWTR, and nothing in NEPA reiterates this “anti-

segmentation” principle with regard to an ROD. 5

       Nor are the cases cited by Appellants persuasive, as each case involved an

agency’s commitment of resources to a project prior to any environmental analysis

being conducted. Andrus, cited by Appellants, merely explains NEPA’s policy

that federal agencies must “commence preparation of an environmental impact

statement as close as possible to the time the agency is developing or is presented

with a proposal” so that the EIS will “serve practically as an important contribution

to the decisionmaking process . . . .” 442 U.S. at 351-52 n.3, 99 S. Ct. at 2338 n.3.

Similarly in Metcalf v. Daley, the Ninth Circuit Court of Appeals held that because

a federal agency had committed to support an Indian tribe’s whaling plan long

before even beginning to prepare the NEPA documents to support that decision,

including the environmental assessment and EIS, the agency violated 40 C.F.R. §



       5
          Appellants point out that NEPA refers to the ROD in the singular form. See 40 C.F.R.
§§ 1506.1 (referencing “a record of decision”), 1505.2 (“each agency shall prepare a concise
public record of decision” that must “[s]tate what the decision was”). We decline to interpret
these discrete references as foreclosing an agency from signing an ROD authorizing only part of
an action. There is no doubt that an ROD is required to finalize an EIS under NEPA. See id. §
1502.2(f). The ROD did that here, and the Navy has stated that a second ROD will be generated,
one that finalizes an updated environmental study pertaining to operations, closer in time to
operations commencing. The Navy analyzed both phases of the USWTR in its EIS, and that was
all that was required of it under NEPA. See id. § 1508.25(a). See also Strycker’s Bay
Neighborhood Council, Inc. v. Karlen, 444 U.S. 223, 227-28, 100 S. Ct. 497, 499-500, 62
L.Ed.2d 433 (1980) (per curiam) (noting that the agency considered the environmental effects of
its decision and that “NEPA requires no more”).
                                              21
             Case: 12-15680     Date Filed: 10/01/2013   Page: 22 of 41


1501.2, which requires a federal agency to integrate the NEPA planning process

with other planning at the earliest possible time. 214 F.3d 1135, 1142-45 (9th Cir.

2000). The court stated that at the point that the agency signed the contract with

the tribe it made an “irreversible and irretrievable commitment of resources,” such

that any environmental assessment prepared by the agency subsequently under

those circumstances would be “subject to at least a subtle pro-whaling bias.” Id. at

1143-44. See also Save the Yaak Comm. v. Block, 840 F.2d 714, 718-19 (9th Cir.

1988) (finding that the agency violated 40 C.F.R. § 1501.2’s timeliness

requirement because construction contracts were awarded prior to the agency’s

preparation of an environmental assessment); Nat’l Audubon Soc’y v. Dep’t of the

Navy, 422 F.3d 174, 206 (4th Cir. 2005) (allowing the Navy to conduct certain

preliminary activities while it completed its EIS because none of the activities

“include cutting even a single blade of grass in preparation for construction” of the

project). The difference is clear here: the Navy did not sign the contract for

construction of the USWTR until after it issued its EIS and ROD and after those

documents had been upheld by the district court.

      Although not in their briefs, counsel for Appellants named at oral argument

Sensible Traffic Alternatives & Resources, Ltd. v. Federal Transit Administration

of U.S. Department of Transportation, 307 F. Supp. 2d 1149 (D. Haw. 2004), as

the only known case directly addressing the legal question of whether, when an


                                         22
             Case: 12-15680     Date Filed: 10/01/2013    Page: 23 of 41


EIS is issued and approved for an entire multiphase project and that EIS admittedly

examines all of the necessary environmental concerns, an agency can issue an

ROD that accepts only the first phase of the project, leaving acceptance of the

remainder of the EIS for a later time. Id. at 1166. The district court in that case

answered the question in the affirmative, stating that “[g]iven the purposes of

NEPA, there is no categorical bar to the procedure followed here and it was

reasonable for the agency to employ it.” Id. However, the district court then stated

that it must examine whether the construction of the project limits the choice of

reasonable alternatives as to the remainder of the project for which no ROD had

yet issued. Id. (citing 40 C.F.R. § 1506.1). In this case, that question has already

been answered. The Navy has already fully analyzed reasonable alternative sites

for the range in its EIS, an analysis upheld by the district court and no longer

challenged on appeal. Mere construction on the already decided-upon site cannot

somehow compromise a future analysis of unidentified additional reasonable

alternative locations for the range. Having decided, in its EIS and subsequent

ROD, where to locate the range after considering the impacts of both installation

and operation in the EIS, the Navy has no obligation to revisit or reanalyze its

decision in its EIS as to the range’s location. Further, nothing in the record

indicates that the Navy will not consider and implement other kinds of alternatives

to minimize negative environmental impacts from operations on the range, should


                                          23
             Case: 12-15680     Date Filed: 10/01/2013   Page: 24 of 41


operations be found in the already-planned future consultation to pose a threat to

listed species. See Brief of Appellees at 50 (“[I]f jeopardy is determined to be

likely [during the future consultation on operations], having installed the Range

will not limit the reasonable and prudent measures available for structuring

operations to avoid jeopardy, including abandonment of the Range.”).

      In sum, Appellants have not pointed to any provision in NEPA requiring an

agency to authorize all phases of a proposed action evaluated in an EIS at the time

it issues an ROD. We thus find that it is not an independent violation of NEPA,

warranting reversal of the district court’s judgment, for the Navy to enter into a

construction contract after it signs an ROD authorizing construction and after

having its NEPA analysis upheld by the district court. The district court’s

judgment that the Navy complied with NEPA is due to be affirmed.

      B. Appellants’ ESA Claims

             i. “Meaningful” Analysis of the Entire Action

      Appellants also contend that the NMFS’s biological opinion is arbitrary and

capricious in violation of the ESA because it did not “meaningfully” analyze the

“entire action” proposed by the Navy—including both the installation and the

operation phases of the USWTR. In support, Appellants first point to statements in

the Navy’s ROD and the NMFS’s cover page to its biological opinion that they

claim indicate that the biological opinion only considered installation. See


                                          24
             Case: 12-15680     Date Filed: 10/01/2013   Page: 25 of 41


DON185919 (“[T]he Navy’s [S]ection 7 consultation under the ESA is only with

regard to the installation of the [R]ange. Navy will initiate another formal

consultation under Section 7 of the ESA to address A[nti] S[ubmarine] W[arfare]

training on the USWTR in the 2014/2015 timeframe.”); AR001731 (stating that

“[e]nclosed is the National Marine Fisheries Service’s (NMFS) Biological Opinion

on the effects of the U.S. Navy’s proposal to install an Undersea Warfare Training

Range . . .” and noting that “[t]his Opinion concludes that the U.S. Navy’s proposal

to install an Undersea Warfare Training Range (USWTR) is not likely to adversely

affect endangered or threatened species under NMFS[’s] jurisdiction or critical

habitat that has been designated for those species . . .”). However, Appellants

ignore the very next sentence of the cover page which states, “We have concluded

that anti-submarine warfare training activities the U.S. Navy plans to conduct on

[the] USWTR are likely to adversely affect endangered whales, but [are] not likely

to jeopardize the continued existence of those whales.” AR001731 (emphasis

added). Appellants also overlook that the Navy’s ROD explains that the “NMFS

provided Navy with a Biological Opinion (BO) on July 28, 2009, in which it

analyzed the effects of both installation and use of the USWTR” and characterizes

the biological opinion as concluding that “activities associated with the [anti-

submarine] training on [the USWTR] are likely to adversely affect but are not




                                          25
             Case: 12-15680      Date Filed: 10/01/2013   Page: 26 of 41


likely to jeopardize the continued existence of endangered and threatened species.”

DON185885-185886 (emphasis added).

      Irrespective of these statements as to whether the biological opinion

analyzed only the installation phase or both the installation phase and operation

phase of the USWTR, the content of the over 100-page biological opinion itself

confirms that it analyzed both installation and operation. The biological opinion

defines the proposed action for purposes of analysis to include both USWTR

installation and operations. It then discloses the nature of the anti-submarine

warfare training to occur on the USWTR, and it specifies the “operating

procedures” to be used in anti-submarine warfare activities to protect endangered

species. The biological opinion also specifically identifies “stressors . . .

potentially associated with the Operations Phase” of the USWTR, such as ship

strikes, the effects of sonar, and the risk of entanglement from small parachutes,

analyzes the likelihood that listed species will be exposed to such stressors

associated with operations, and analyzes the likely response of listed species that

are exposed to such stressors.

      Despite these details pertaining to operations on the USWTR, Appellants

still contend that while the biological opinion purports to consider operations, its

analysis with regard to operations was not “meaningful” because it does not reflect

the “unique nature” of the USWTR. Appellants say that this failure is apparent


                                          26
              Case: 12-15680    Date Filed: 10/01/2013    Page: 27 of 41


from portions of the biological opinion that appear to be cut-and-pasted from the

biological opinions of the Navy’s other anti-submarine warfare training projects

along the eastern seaboard, including the biological opinions from the much-larger

Jacksonville Operating Area. The NMFS admits that portions of the biological

opinion contain summaries of the “results of the analyses” from existing biological

opinions on the Navy’s anti-submarine warfare training on the eastern seaboard

and in the Jacksonville Operating Area, where the USWTR will be located. The

Navy’s stated reason for this overlap is that ongoing anti-submarine warfare

training operations in the Jacksonville Operating Area are already covered by the

required NEPA and ESA documentation and permits, and operations at the

USWTR are not expected to significantly change training already occurring in the

area.

        We agree with the NMFS and the Navy that the summary of impacts of the

same level of training from other biological opinions does not undermine the

analysis in the biological opinion for the USWTR because the biological opinion

also clearly considered the specific types of training proposed for the USWTR.

For example, in the biological opinion’s actual conclusions, it discusses impacts to

listed species from operations on the USWTR itself. The section of the biological

opinion entitled “Integration and Synthesis of Effects” contains ultimate

conclusions of the analysis as to each listed species. For right whales, it notes that


                                          27
             Case: 12-15680     Date Filed: 10/01/2013    Page: 28 of 41


the Navy has likely overestimated the number that will be exposed to sonar

because of the “relatively short duration” of the planned exercises on the USWTR,

“the small number of surface and submarine vessels” associated with the training

and the “very small probabilities [of right whales] occurring in any particular 500

square mile area.” AR001925. For each affected species of sea turtle, the

biological opinion notes the “relatively small size of the proposed [USWTR]

relative to the density of sea turtles that might occur on the training range” in

determining the impact from operations. AR001926. In addition, it is clear from

the biological opinion that the NMFS’s analysis was also informed by the Navy’s

final EIS and biological assessment, two documents not challenged by Appellants

in this appeal. These documents are part of the administrative record for the

biological opinion, and each considered the USWTR-specific environmental

impacts compared with the other four locations that the Navy proposed for the

USWTR. For example, the biological opinion discloses that “NMFS relied solely

on the results of models the U.S. Navy conducted for their NEPA compliance

documents for the [USWTR]” when evaluating the exposure of marine mammals

and sea turtles to stressors associated with operating the USWTR. AR001753.

Those Navy models include modeling of acoustic effects at each of the four

alternative locations for the USWTR studied, and Appendix D to the EIS contains

detailed model results for each training scenario at each alternative site. The


                                          28
               Case: 12-15680        Date Filed: 10/01/2013       Page: 29 of 41


model results were different for each location studied, demonstrating that the Navy

considered impacts on the USWTR site selected. The NMFS relied on the Navy’s

data in the biological opinion, as it discusses the data specifically in the

“Integration and Synthesis of Effects” section. See AR001923-001928. The

NMFS therefore adequately considered impacts of operations on the USWTR as

opposed to some broader area. 6

       As further evidence that the biological opinion did not consider the unique

characteristics of the USWTR as compared with the larger Jacksonville Operating

Area, Appellants point to a statement made in the Navy’s recent application for an

MMPA take authorization for marine mammals connected with other Navy

training on the Atlantic coast, as follows: “[S]onar activities could be concentrated

on the [USWTR] after it is constructed. Potential acoustic impacts from major


       6
         Contrary to Appellants’ assertions, it makes no difference to our review that some of the
data supporting the NMFS’s analysis in the biological opinion appears in the Navy’s final EIS
and biological assessment rather than in the biological opinion itself. The NMFS was a
cooperating agency in preparing the Navy’s EIS, and the ESA regulations envision agency
coordination on ESA and NEPA compliance. See 50 C.F.R. § 402.06 (providing that
consultation, conference, and biological assessment procedures under Section 7 of the ESA may
be consolidated with interagency cooperation procedures required by other statutes, such as
NEPA). Moreover, our judicial review under the APA is based on the “whole record.” 5 U.S.C.
§ 706. There is “no requirement that every detail of the agency’s decision be stated expressly in
the [biological opinion]” as long as the “rationale is present in the administrative record
underlying the document.” In re Operation of Mo. River Sys. Litig., 421 F.3d 618, 634 (8th Cir.
2005) (citations omitted). See also Miller v. Lehman, 801 F.2d 492, 497 (D.C. Cir. 1986) (“[W]e
are required to uphold a decision of less than ideal clarity if the agency’s path may reasonably be
discerned. In addition, if the necessary articulation of basis for administrative action can be
discerned by reference to clearly relevant sources other than a formal statement of reasons, we
will make the reference.”) (citations and quotation marks omitted).


                                                29
             Case: 12-15680     Date Filed: 10/01/2013    Page: 30 of 41


training exercises, especially behavioral impacts, could be more pronounced given

the duration and scale of the events.” See Navy Request for Regulations and

Letters of Authorization for the Incidental Taking of Marine Mammals Resulting

from U.S. Navy Training and Testing Activities in the Atlantic Fleet Training and

Testing Study Area, available at http://nmfs.noaa.gov/pr/pdfs/permits

/aftt_navy_loa_application2012.pdf. This communication by the Navy to the

NMFS was made after the briefing before the district court in this case and over

three years after the EIS, biological opinion, and ROD were issued. The Court will

not consider it because it is not part of the administrative record and is thus not

grounds for setting aside NMFS’s “no jeopardy” opinion, which had to be based on

the best information available at the time regarding the likely effects of USWTR

operations. See 16 U.S.C. § 1536(a)(2) (purpose of consultation is to insure that

proposed action is “not likely” to result in jeopardy and biological opinion must be

based on the “best scientific and commercial data available”). See also Pres.

Endangered Areas of Cobb’s History, Inc., 87 F.3d at 1246 (“The focal point for

judicial review of an administrative agency’s action should be the administrative

record.”) (citing Camp v. Pitts, 411 U.S. 138, 142, 93 S. Ct. 1241, 1244, 36

L.Ed.2d 106 (1973)); Sierra Club v. Bosworth, 510 F.3d 1016, 1026 (9th Cir.

2007) (“Post-decision information may not be advanced as a new rationalization

either for sustaining or attacking an agency’s decision.”) (internal alterations,


                                          30
             Case: 12-15680      Date Filed: 10/01/2013    Page: 31 of 41


quotation marks, and citation omitted). Even if the Court were to consider this

evidence, and to the extent that information does become available indicating that

the USWTR location has unique characteristics not already considered, or that the

Navy’s decision to further “concentrate” training on the range results in some

changes to impacts on listed species, those impacts will be considered in the

already-planned future consultations before there will actually be any operations

resulting in impacts. See 50 C.F.R. § 402.16(c) (providing for reinitiation of

consultation if “the identified action is subsequently modified in a manner that

causes an effect to the listed species or critical habitat that was not considered in

the biological opinion”).

      Appellants also rely on a series of decisions from the Ninth Circuit Court of

Appeals holding that biological opinions must be “coextensive in scope” with the

agency action. See, e.g., Conner v. Buford, 848 F.2d 1441, 1457-58 (9th Cir.

1988) (holding that “biological opinions must be coextensive with agency action”

and rejecting the argument that a federal agency could meet its ESA obligations by

addressing portions of the agency action incrementally as each portion went into

effect); Greenpeace v. Nat’l Marine Fisheries Serv., 80 F. Supp. 2d 1137, 1150

(W.D. Wash. 2000) (“A biological opinion which is not coextensive in scope with

the identified agency action necessarily fails to consider important aspects of the

problem and is, therefore, arbitrary and capricious.”); Nat’l Wildlife Fed’n v. Nat’l


                                           31
             Case: 12-15680      Date Filed: 10/01/2013    Page: 32 of 41


Marine Fisheries Serv., 524 F.3d 917, 930 (9th Cir. 2008) (finding that allowing

segmentation under the ESA would mean that “a listed species could be gradually

destroyed, so long as each step on the path to destruction is sufficiently modest”).

As an initial matter, the rule that biological opinions must be coextensive in scope

with the “entire action” or else violate the ESA is nowhere to be found in the

language of the ESA and we decline to adopt that rule here. In any event, the cases

relied on by Appellants addressed situations where federal agencies

compartmentalized the analysis of actions and thereby avoided discussing the

entire scope of the action. In contrast here, the NMFS’s biological opinion

analyzed both installation and operations and is therefore “coextensive in scope”

with the Navy’s entire proposed action. So even if this Court were to adopt the

Ninth Circuit’s test, the biological opinion in this case would satisfy it.

      In sum, the Court is convinced that the biological opinion and supporting

administrative record, including the biological assessment and EIS prepared by the

Navy, sufficiently considered, not only installation, but also the operations that are

expected to occur on the USWTR, in reaching the ultimate conclusion that no take

of listed species is likely from installation and that “activities associated with the

Operations Phase of the [USWTR] are likely to adversely affect but are not likely

to jeopardize the continued existence of” listed species. See AR001929. Section

7(a)(2) of the ESA required nothing more of the NMFS.


                                           32
             Case: 12-15680     Date Filed: 10/01/2013    Page: 33 of 41


      Indeed, while Appellants assert that the Navy’s and the NMFS’s decision to

structure their EPA consultation the way that they did, i.e., deciding to study

operational impacts again in a new biological opinion before operations are

authorized, undermines the Navy’s initial consultation with the NMFS or the

NMFS’s biological opinion, Section 7(a)(2) of the ESA does not require that

consultation under the act take place in any particular manner. Section 7(a)(2)

simply directs the federal agency to “insure” in consultation with the NMFS or the

FWS that its actions are not likely to jeopardize the existence of listed species or

their critical habitat. See 16 U.S.C. § 1536(a)(2). It is for the agencies to

determine how best to structure consultation to fulfill Section 7(a)(2)’s mandate.

The United States Supreme Court has recognized on numerous occasions that “the

formulation of procedures was basically to be left within the discretion of the

agencies to which Congress has confided the responsibility for substantive

judgments.” See, e.g., Vt. Yankee Nuclear Power Corp. v. Nat. Res. Def. Council,

Inc. 435 U.S. 519, 524, 98 S. Ct. 1197, 1202, 55 L.Ed.2d 460 (1978). The Court

has described this principle as “an outgrowth of the congressional determination

that administrative agencies and administrators will be familiar with the industries

which they regulate and will be in a better position than federal courts or Congress

itself to design procedural rules adapted to the peculiarities of the industry and the

tasks of the agency involved.” FCC v. Schreiber, 381 U.S. 279, 290, 85 S. Ct.


                                          33
             Case: 12-15680     Date Filed: 10/01/2013    Page: 34 of 41


1459, 1467, 14 L.Ed.2d 383 (1965). Utilizing their administrative discretion, the

Navy and the NMFS decided that since expected operations on the USWTR will

have essentially the same impact as ongoing submarine warfare training operations

that have already been analyzed in previous consultations and biological opinions,

and that since expected operations on the USWTR are not likely to jeopardize

listed species, they would analyze the known impacts of expected operations now,

but in the future consider those impacts again in a new consultation before

operational activities commence. That decision is due deference by this Court

because there is no statutory basis for ordering that the consultation be carried out

in some other manner. If anything, it appears that the Navy’s future consultation

with the NMFS regarding operations on the USWTR will ensure that any adverse

impacts to listed species will be considered closer in time to when operations will

actually commence. See DON185885-185886 (“Delaying the application for

incidental take authorizations will also allow for incorporation of the best available

science, as required by the MMPA and ESA, at that time in the analysis of

potential environmental effects.”). After all, the ESA’s requirement that the

federal agency avoid jeopardy remains in force throughout the life of a project, and

the project must be abandoned or reasonable and prudent measures to avoid

jeopardy must be adopted, if later stages of a project result in jeopardy to listed

species. See 50 C.F.R. §§ 402.14(i)(4), 402.16(a). As long as the initial stage of


                                          34
             Case: 12-15680      Date Filed: 10/01/2013   Page: 35 of 41


the project does not foreclose the adoption of these reasonable and prudent

measures, see 16 U.S.C. § 1536(d), and as long as the conclusions of the biological

opinion are not arbitrary, a staged structuring of consultation may comply fully

with Section 7’s mandate. Here, the Navy has expressed that if jeopardy from

operations is determined to be likely during the future consultation; having

installed the range will not limit the reasonable and prudent measures available for

structuring operations to avoid jeopardy, including abandonment of the range.

      The record indicates that the NMFS analyzed the entire action, including

both the installation and operation phases of the USWTR, in its biological opinion,

and the Navy’s and the NMFS’s decision to analyze impacts from operations again

in a future consultation does not undermine their existing consultation or the

resulting biological opinion. Therefore, the Court cannot say that the Navy and the

NMFS acted arbitrarily and capriciously in this regard and summary judgment with

regard to this issue is due to be affirmed.

             ii. Lack of an Incidental Take Statement for Operations

      Appellants also claim that the biological opinion is arbitrary and capricious

for an entirely independent reason: it fails to include an incidental take statement

for operations on the USWTR. As an initial matter, NMFS’s biological opinion

concluded that no take of listed species is likely to occur from installation of the

USWTR. Thus, no incidental take statement was required regarding the


                                          35
             Case: 12-15680     Date Filed: 10/01/2013    Page: 36 of 41


construction phase of the project. See Ariz. Cattle Growers Ass’n, 273 F.3d at

1240. Appellants do not challenge the biological opinion on this point. However,

the biological opinion also concluded that take of listed species may occur in

connection with operations on the USWTR, but that no jeopardy to listed species

would occur pursuant to operations. Pursuant to the ESA, then, the NMFS is

required to issue an incidental take statement that relates to operations on the

USWTR, lest the Navy incur take liability pursuant to Section 7 of the ESA. See

50 C.F.R. §§ 402.14(g)(7) (providing that during formal consultation, the expert

agency must “[f]ormulate a statement concerning incidental take, if such take may

occur”), 402.14(i)(1) (requiring that an incidental take statement specifying the

amount or extent of take, reasonable and prudent measures to minimize such

impact, required terms and conditions, and measures necessary to comply with the

MMPA be provided “with the biological opinion”).

      However, the NMFS provided a valid reason for its failure to include an

incidental take statement for operations in the biological opinion. Because an

MMPA take authorization for listed marine mammal species, such as right whales

in this case, must precede the NMFS’s issuance of an incidental take statement, see

16 U.S.C. § 1536(b)(4)(C), and because MMPA take authorizations are only

effective for five year periods, see 16 U.S.C. § 1371(a)(5)(A), the NMFS and the

Navy rationally concluded that any MMPA take authorization pertaining to


                                          36
             Case: 12-15680     Date Filed: 10/01/2013    Page: 37 of 41


operations on the USWTR that the NMFS obtained at the time the biological

opinion was issued in 2009 would expire long before the USWTR’s operational

date expected to be sometime between 2018 and 2023. To avoid redundant

authorizations and wasting resources, the NMFS and the Navy chose to postpone

the process of obtaining the MMPA take authorization and the resulting incidental

take statement until the Navy reinitiates formal consultation with the NMFS on

operations prior to authorizing training.

      In response to the NMFS’s reasoning, Appellants do not dispute that an

incidental take statement, at least for marine mammals, must be predicated on an

MMPA authorization of such taking pursuant to 16 U.S.C. § 1371(a)(5). See 16

U.S.C. § 1536(b)(4)(C). Instead, they restate their argument that in order for the

biological opinion to be complete it had to “meaningfully” analyze the effects of

operations on the USWTR as well as installation. See Reply Brief of Appellants p.

25 (“But if Defendants had performed a comprehensive analysis of the entire

action, rather than segmenting their decision-making, such permit [e.g., the MMPA

authorization] could have—and indeed should have—already issued.”). Indeed,

the dispute between the parties is not whether an incidental take statement must

issue, but when. Appellants say that the Navy could and should have waited to

authorize both construction and operations until after it had obtained an MMPA

take authorization, just as it did with the construction and operation of a training


                                            37
             Case: 12-15680     Date Filed: 10/01/2013    Page: 38 of 41


range off the coast of Southern California. See MMPA Take Authorization, 74

Fed. Reg. 3882 (Jan. 21, 2009).

      Irrespective of whether the West Coast range referenced by Appellants also

complies with the ESA, we find that it was not arbitrary or capricious for the

NMFS to postpone the issuance of an incidental take statement for right whales in

this situation. As an initial matter, no incidental take statement is required now, as

the USWTR is still in the installation phase where no take of any listed species is

expected. See Ariz. Cattle Growers Ass’n, 273 F.3d at 1240. The biological

opinion can be upheld on that ground alone. Moreover, an MMPA take

authorization and corresponding incidental take statement, which will pertain

solely to operations on the range, will serve no purpose while the USWTR is still

in the installation phase and no operations are actually occurring. These permits

will certainly not serve their statutory purpose of creating a safe harbor from take

liability, and obtaining them now would be a meaningless exercise. In any event,

the Navy has repeatedly committed to obtaining the required MMPA take

authorization and incidental take statement during a future consultation with the

NMFS, prior to operations on the range commencing.

      We also reject Appellants’ argument that the current lack of an incidental

take statement cannot be remedied in the course of a subsequent formal

consultation because, they claim, without an incidental take statement, the


                                          38
              Case: 12-15680       Date Filed: 10/01/2013     Page: 39 of 41


biological opinion omits the important “trigger” of the amount of take of listed

species necessary to cause the Navy to reinitiate consultation with the NMFS. See

50 C.F.R. §§ 402.14(i)(4) (“If during the course of the action the amount or extent

of incidental taking . . . is exceeded, the Federal agency must reinitiate consultation

immediately.”), 402.16(a) (providing for same). See also Miccosukee Tribe of

Indians of Fla., 566 F.3d at 1271-72, 1275 (“An incidental take statement may

lawfully authorize harm to an endangered species as long as the statement sets a

‘trigger’ for further consultation at the point where the allowed incidental take is

exceeded, a point at which there is a risk of jeopardizing the species.”) (citing 50

C.F.R. § 402.14(i)(4)). Appellants’ concern is unwarranted because the current

biological opinion provides that its lack of an incidental take statement for

operations means that the Navy must reinitiate consultation with the NMFS if even

a single take of a listed species occurs. See Biological Opinion, 001931 (“because

this Biological Opinion did not exempt any ‘take’ of endangered or threatened

species, the U.S. Navy would be required to reinitiate formal consultation if one or

more individuals of an endangered or threatened species is ‘taken’”). Thus the

current lack of an incidental take statement means that the “trigger” for reinitiating

consultation is set to its strictest setting, not that there is no trigger.

       Finally, we must address Appellants’ argument that certain listed species of

sea turtles are not marine mammals and are thus not covered by the MMPA, so the


                                             39
              Case: 12-15680     Date Filed: 10/01/2013        Page: 40 of 41


NMFS has no statutorily-based argument that the biological opinion did not have

to include an incidental take statement for sea turtles during operations. The

NMFS responds that it rationally concluded that since the Navy will have to

engage in further consultation with the NMFS to obtain the MMPA take

authorization for marine mammals, an incidental take statement for all species,

including sea turtles as well as right whales, would issue at that time in the new

biological opinion pertaining to operations. The biological opinion thus provides,

“If and when such [MMPA] regulations or authorizations are issued, the [NMFS]

will prepare a new biological opinion to include an incidental take statement for

the endangered and threatened species that have been considered in the biological

Opinion, as appropriate.” AR001930 (emphasis added). The Navy’s rationale is

supported by the record and is due deference by this Court. Thus, we do not find

that it was arbitrary or capricious for the NMFS to postpone the issuance of an

incidental take statement for sea turtles in this situation.

      To be clear, this Court is not condoning the lack of an incidental take

statement in a biological opinion, if one is warranted. The incidental take

statement serves important purposes of measuring conservation and monitoring

take to ensure both that the agency really does ensure against jeopardy and that any

take that occurs in minimized. See 50 C.F.R. § 402.14(i). But we read the ESA as

only requiring the incidental take statement to be included in the biological opinion


                                           40
              Case: 12-15680     Date Filed: 10/01/2013     Page: 41 of 41


if take of listed species is likely in the first place. Here, no take is likely because

no take is expected from installation and because the Navy will not operate the

range without first engaging in further environmental analysis with the NMFS. In

other words, there is no possibility that operations will occur on the USWTR that

may take a listed species that will not be covered by a new biological opinion.

That new biological opinion will include any necessary incidental take statements

and MMPA take authorizations. Under the facts of this case, the NMFS’s decision

to postpone the issuance of the incidental take statement for all listed species until

closer in time to when the operations that warrant it actually occur was not

inconsistent with the ESA’s statutory scheme or otherwise arbitrary or capricious.

The judgment of the district court is due to be affirmed on Appellants’ ESA claims.

VI.   CONCLUSION

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                           41